Citation Nr: 0925796	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  07-17 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for hemorrhoids.

2.  Entitlement to an initial compensable disability rating 
for anemia prior to February 19, 2009, and in excess of 10 
percent thereafter.


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from February 1998 to 
February 2002 and March 2003 to February 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran's hemorrhoids are not productive of large or 
thrombotic hemorrhoids that are irreducible with excessive 
redundant tissue evidencing frequent recurrences.

2.  Prior to February 19, 2009, the Veteran's anemia was not 
productive of hemoglobin of 10gm/100ml or less.

3.  As of February 19, 2009, the Veteran's anemia was not 
productive of hemoglobin of 8gm/100ml or less.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 4.114, Diagnostic Code 
7336 (2008).

2.  The criteria for a compensable disability rating for 
anemia are not met prior to February 19, 2009.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 
4.117, Diagnostic Code 7700 (2008).

3.  As of February 19, 2009, the criteria for a disability 
rating in excess of 10 percent for anemia were not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 
and 4.117, Diagnostic Code 7700 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board notes that the Veteran's claims for service 
connection for hemorrhoids and anemia were granted in the 
July 2006 rating decision on appeal and both were evaluated 
as zero percent disabling.  The Veteran disagreed with that 
evaluation of these now service-connected disabilities in 
July 2006.  Although it does not appear that notice has been 
given to the Veteran regarding her claims for increased 
disability ratings, since her claims were initially ones for 
service connection, which has been granted, the Board finds 
that VA's obligation to notify the Veteran was met as the 
claims for service connection were obviously substantiated.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, any deficiency in notice relating to the Veteran's 
appeal for increased disability ratings is not prejudicial to 
the Veteran.

With respect to VA's duty to assist, all efforts have been 
made to obtain relevant, identified and available evidence, 
and the Veteran was afforded VA examinations in July 2005 and 
February 2009.  Significantly, the Board observes that she 
does not report that the conditions have worsened since she 
was last examined, and thus a remand is not required solely 
due to the passage of time.  See Palczewski v. Nicholson, 21 
Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).  

The Board finds that VA has satisfied its duties to inform 
and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify her would serve no 
useful purpose.  Therefore, she will not be prejudiced as a 
result of the Board proceeding to the merits of her claims. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the Veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the Veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board has reviewed all the evidence of record, which 
consists of the Veteran's statements; the report of the VA 
examinations conducted in July 2005 and February 2009; and VA 
treatment records for March 2006 through March 2009.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in the 
case.  The Board will summarize the relevant evidence where 
appropriate.

Hemorrhoids

The Veteran's hemorrhoids are currently rated as zero percent 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7336.  
Under DC 7336, external or internal hemorrhoids are assigned 
a noncompensable rating when they are mild or moderate.  A 10 
percent disability rating is assigned when external or 
internal hemorrhoids are large or thrombotic, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences.  A maximum 20 percent disability rating is 
assigned when there are external or internal hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures.  Id.

A review of the medical evidence fails to show that the 
Veteran's hemorrhoids are large or thrombotic, irreducible, 
with excessive redundant tissue.  Rather the Veteran has no 
more than small external skin/hemorrhoidal tags.  See July 
2006 VA treatment note and February 2009 VA examination 
report.  There is no evidence of any internal hemorrhoids or 
other anorectal pathology.  Although the Veteran reports 
bleeding after having a hard bowel movement, there was no 
evidence of bleeding on examination.  Id.  She has denied 
having any abdominal pain, nausea, vomiting, diarrhea, melena 
or hematochezia.  Furthermore, although the Veteran has 
anemia, nothing in the medical record indicates that it is 
due to blood loss secondary to hemorrhoids.  In fact, at a 
July 2005 pre-separation VA examination, it was noted that 
the Veteran's anemia predated her hemorrhoids by three years.  
Thus, the Board finds that the preponderance of the evidence 
is against finding that a compensable disability rating is 
warranted for the Veteran's service-connected hemorrhoids.  

Finally, consideration must be given as to whether the 
Veteran's claim should be referred for extraschedular 
consideration.  It is generally provided that the rating 
schedule will represent, as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from a service-connected 
disability.  38 C.F.R. § 3.321(a).  In the exceptional case, 
however, to accord justice, where the schedular evaluations 
are found to be inadequate, the Secretary is authorized to 
approve, on the basis of the criteria set forth in 38 C.F.R. 
§ 3.321(b)(1), an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  38 C.F.R. 
§ 3.321(b).  The governing norm in these exceptional cases 
is:  A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. §  4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995). 

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).   

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  First, the RO or the Board must determine whether 
the evidence presents such an exceptional disability picture 
that the available schedular evaluations for that disability 
are inadequate.  In other words, whether the disability 
picture presented in the record is adequately contemplated by 
the rating schedule.  In doing so, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for this disability.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.   

The Board finds that the evidence does not present such an 
exceptional disability picture that the available schedular 
evaluations for the Veteran's hemorrhoids are inadequate.  In 
other words, the Veteran's disability picture presented in 
the record is adequately contemplated by the rating schedule.  
The Veteran has hemorrhoids that are characterized as 
"small" and "skin tags" without any other anorectal 
pathology.  Furthermore, she has acknowledged herself that 
they are relatively asymptomatic unless she is very 
constipated and has a hard bowel movement.  See July 2006 VA 
treatment note.  The schedular rating criteria provide for 
such cases in that Diagnostic Code 7336 provides for a 
noncompensable disability rating for mild or moderate 
hemorrhoids, such as the Veteran's.  Finally, the February 
2009 VA examiner noted that no functional or occupational 
limitations were identified.  Thus the Veteran's disability 
picture for her service-connected hemorrhoids is not so 
exceptional as to warrant referral for extraschedular 
consideration.

Anemia 

The Veteran's service-connected anemia is currently rated as 
zero percent disabling prior to February 19, 2009, and 10 
percent disabling thereafter under Diagnostic Code 7700.  The 
rating criteria provide for a noncompensable evaluation where 
hemoglobin is 10gm/100ml or less but the anemia is 
asymptomatic.  For a 10 percent rating under this code, the 
medical evidence must show hemoglobin of 10gm/100ml or less 
with findings such as weakness, easy fatigability or 
headaches.  A 30 percent rating requires hemoglobin of 
8gm/100ml or less with findings such as weakness, easy 
fatigability, headaches,  lightheadedness, or shortness of 
breath.  38 C.F.R. § 4.117, Diagnostic Code  7700.  

Prior to February 19, 2009

A review of the Veteran's laboratory test results between 
March 2006 and January 2009 reveals that her hemoglobin was 
higher than 10gm/100ml.  The VA treatment records show her 
hemoglobin ranged from 10.5gm to 11.8gm (which the Board 
notes is considered within normal limits).  As the Veteran's 
hemoglobin was not 10gm/100ml or less prior to February 19, 
2009, a compensable disability rating is not warranted for 
the Veteran's service-connected anemia for that period.

As of February 19, 2009

A review of the medical evidence of record as of February 19, 
2009, fails to show that the Veteran's hemoglobin was 
8gm/100ml or less.  Laboratory test results show her 
hemoglobin was no less than 10gm/100ml.  Thus, a disability 
rating higher than 10 percent is not warranted for the period 
commencing on February 19, 2009.

Extraschedular Consideration

Finally, consideration must be given as to whether the 
Veteran's claim should be referred for extraschedular 
consideration, the criteria for which were set out above.  

The Board finds that the evidence does not present such an 
exceptional disability picture that the available schedular 
evaluations for the Veteran's anemia are inadequate.  In 
other words, the Veteran's disability picture presented in 
the record is adequately contemplated by the rating schedule.  
The Veteran has anemia with hemoglobin no less than 
10gm/100ml, which the rating criteria clearly contemplates.  
Furthermore, the evidence shows that she has fatigue and 
headaches.  The Board notes that the Veteran is also service-
connected for fibromyalgia to which these symptoms may also 
be related.  Nevertheless, even if her anemia is a factor in 
her having these symptoms, the rating criteria still 
contemplate them.   Finally, the February 2009 VA examiner 
noted that no functional or occupational limitations were 
identified.  Thus the Veteran's disability picture for her 
service-connected anemia is not so exceptional as to warrant 
referral for extraschedular consideration.


ORDER

Entitlement to an initial compensable disability rating for 
hemorrhoids is denied.

Entitlement to an initial compensable disability rating for 
anemia prior to February 19, 2009, and in excess of 10 
percent thereafter, is denied.



___________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


